UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6749


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH H. HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:06-cr-00163-REP-1; 3:13-cv-00768-REP)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph H. Harris, Appellant Pro Se.      Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph H. Harris seeks to appeal the district court’s

orders    dismissing         his    28   U.S.C.       §    2255     (2012)       motion        as    an

unauthorized, successive motion, and denying his Fed. R. Civ. P.

59(e) motion to alter or amend that judgment.                                  The orders are

not    appealable       unless      a    circuit          justice       or    judge       issues      a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate      of      appealability          will        not        issue       absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,      a    prisoner         satisfies          this    standard        by

demonstrating         that     reasonable           jurists       would        find       that      the

district       court’s      assessment      of       the    constitutional               claims      is

debatable      or     wrong.        Slack     v.     McDaniel,          529    U.S.       473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Harris has not made the requisite showing.                                Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                         We

dispense       with    oral        argument      because          the        facts       and     legal

                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3